EXHIBIT 99.21 Annual General Meeting of Fortuna Silver Mines Inc. (the “Company”) held on June 23, 2010 Report of Voting Results pursuant to Section 11.3 of National Instrument 51-102 Matter Voted Upon Method of Voting Result To appoint Deloitte & Touche LLP as auditors of the Company for the ensuing year, at a remuneration to be determined by the Directors. Show of hands Approved To elect: Jorge Ganoza Durant Simon Ridgway Tomas Guerrero Michael Iverson Mario Szotlender Robert Gilmore as Directors of the Company to hold office until the next annual election of Directors or until their successors are elected or appointed. Show of hands Approved To approve the Company’s Stock Option Plan. Ballot Not approved 6,516,391 shares (26.4%) in favour 18,193,257 shares (73.6%) against To approve certain previously granted stock options. Ballot Not approved 7,287,890 shares (29.5%) in favour 17,421,758 shares (70.5%) against DATED:June 23, 2010. FORTUNA SILVER MINES INC. Per: “Sally Whittall” Sally Whittall, Corporate Secretary
